UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2028


EDMUND K. AWAH,

                  Plaintiff - Appellant,

          v.

MIDLAND CREDIT MANAGEMENT OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-00885-RWT)


Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmund K. Awah, Appellant Pro Se. Ronald S. Canter, THE LAW
OFFICE OF RONALD S. CANTER, LLC, Rockville, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edmund     K.   Awah   appeals      the    district      court’s   order

granting    Defendant’s      motion   to      strike    his    amended    complaint

and/or dismiss the complaint because Awah failed to file his

amended complaint within the time allowed by the court’s prior

order.     We   have   reviewed    the       record    and    find   no   reversible

error.     See Thompson v. E.I. DuPont de Nemours & Co., Inc., 76

F.3d 530, 534 (4th Cir. 1996) (holding that decision to find

excusable neglect on a late filing is reviewed for an abuse of

discretion).     Accordingly, we affirm for the reasons stated by

the district court.         Awah v. Midland Credit Mgmt. of Am., No.

8:10-cv-00885-RWT (D. Md. Aug. 26, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                         2